Montgomery, J.
The plaintiff purchased a ticket over the defendant’s road from Detroit to .Trenton, Canada, and return. This ticket consisted of two parts, each complete in itself, — a coupon, or ticket from Detroit to Trenton, and a return ticket from Trenton to Detroit. The custom of the company was for the conductor of the train running from Detroit to Port Huron to take up the going portion of the ticket, and give the passenger a check to be used between Port Huron and Trenton as evidence of his right to ride. On reaching Port Huron the plaintiff changed cars, and boarded the regular train from Port Huron to Trenton. On being asked for his ticket by the conductor of this train, it was discovered that he had no check entitling him to ride from Port Huron to Trenton, the only ticket in his possession being the return ticket from Trenton to Detroit. The plaintiff stated that the ticket from Detroit to Trenton had been taken up by the former conductor in charge of the train from Detroit to Port Huron, and no check had been given him. The conductor of the Trenton train stated to the plaintiff that he must have a ticket for the distance covered by his route or the fare in money, and, on the plaintiff’s refusal to pay his fare, he was ejected from the train. No unnecessary force was used. The plaintiff brought this action on the case, and was limited to a recovery of the value of his ticket of which he had been wrongfully deprived by the. first conductor.
In this there was no error. The plaintiff, on discovering that the ticket which he had received from the company’s agent had been wrongfully taken up by the first conductor without furnishing him the requisite evidence of his right to ride from Port Huron to Trenton, had no *442right to insist upon riding upon the Trenton train without producing any evidence of his right. To hold otherwise would be to incite 'unseemly contests. The rule requiring the production of a ticket as evidence of the right to ride is reasonable, and is one with which it must be assumed the traveling public is familiar. In the present case the failure of the former conductor to furnish plaintiff a check was evidently a mistake, and the plaintiff, without discovering the mistake, had taken his seat in the-train from Port Huron to Trenton, he at the time 'not possessing any evidence of his right to ride. Upon discovering this mistake, his remedy was not by insisting upon a further breach of duty or of the rules of the company by the conductor in’ charge of the Trenton train. On the contrary, it was his duty to leave the train peaceably or pay his fare, and to seek his remedy for damages resulting from either necessity as the situation at the time-required. But the evidence shows that he had the money with which to pay his fare, and did so, and proceeded by a later train, after being ejected. As he was not entitled to ride upon the train in question, it is apparent that the damages which he suffered by the fault of the first conductor are covered by a recovery of the amount of fare which he was compelled by his fault to pay. The ruling of the trial judge, in accordance with the views herein expressed, is .fully sustained by the former rulings of' this Court: Frederick v. Railroad Co., 37 Mich. 342; Mahoney v. Railway Co., 93 Id. 612; Thomas v. Railway Co., 72 Id. 355; Heffron v. Railway Co., 92 Id. 406.
The case is not one where the ticket on its face was-apparently good, and where it was so understood by the passenger, as was the case in Hufford v. Railway Co., 53 Mich. 121, 64 Id. 631. On the contrary, in the present case no ticket was produced between Port Huron and Trenton. It was argued that, as the plaintiff had the-*443return coupon, the conductor should have accepted his statement that the original ticket had been taken up; but, apart from the fact that this is not the evidence required by the rules of the company, it is apparent that the evidence afforded by the possession of the coupon would not be conclusive. For aught that then appeared to the conductor, another. passenger on the same train may have used the check between these two points before the return coupon was presented to him.
The judgment will be affirmed, with costs.
Hooker, C. J., Long and Grant, JJ., concurred. McGrath, J., did not sit.